DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 12, 15-17, 21, 23, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huekler (US 4,821,834) in view of Hata (US 4,708,363)
Huekler discloses: 
▪ Regarding claim 1: 
a body having, 
a housing portion (10) having a cavity defined in the housing portion, the housing portion having an interior vehicle-facing side (see Fig. 1), 
a mating portion (14) connected to the housing portion and being positioned on the interior vehicle-facing side of the housing portion, the mating portion being pivotably mountable to a distal end of an axle frame supported by and extending away from the vehicle so as to pivot about a steering axis between a first angular position and a second angular position (see Fig. 1; see also col. 1, ln. 55-63), and 
an input shaft (26) rotationally supported by the housing portion for rotation about an input axis defined by the input shaft, the input shaft having an inner end positioned inside the cavity of the housing portion and an outer end opposite the inner end (see Fig. 1), the outer end of the input shaft being connectable to a drive axle (see Fig. 1, included in assembly 43) of the vehicle so as to be drivable by the drive axle when the body is in any one of a range of angular positions between the first angular position and the second angular position; and 
an output shaft (22) rotationally supported by the housing portion for rotation about an output axis defined by the output shaft, the output axis being offset in height from the input axis (see Fig. 1, illustrating that shaft 22 is disposed below shaft 26), the output shaft having an inner end positioned inside the cavity of the housing portion and an outer end being opposite to the inner end of the output shaft, the inner end of the output shaft being operatively connected to the inner end of the input shaft to be driven by the input shaft (operably connected via intermediate wheels 18).  
▪ Regarding claims 5 and 21: 
wherein a king pin aperture is defined in the mating portion, the king pin aperture being sized to receive a king pin through the king pin aperture for pivotably mounting the mating portion to the distal end of the axle frame (col. 1, ln. 59-61).  
▪ Regarding claims 9 and 25: 
the inner end of the input shaft is operatively connected to the inner end of the output shaft via a first plurality of gears (28) to drive the output shaft at a first predetermined gear ratio, and
the first plurality of gears is positioned inside the cavity of the housing portion (Fig. 1).  
▪ Regarding claims 12 and 28: 
the housing portion has an exterior side opposite the interior vehicle-facing side (see Fig. 1, exterior side disposed near rim 40), 
the steering knuckle gearbox assembly includes a wheel hub (40) operatively connected to the output shaft to be driven by the output shaft, 
the wheel hub is positioned on the exterior side of the housing portion (see Fig. 1), and 
the wheel hub is structured to have a drive wheel (44) mounted thereto.  
▪ Regarding claim 15
an axle frame having a vehicle end and a distal end opposite the vehicle end, the vehicle end being fixedly mountable to a vehicle frame (see col. 1, ln. 58 providing for axle body).
While Huekler provides that the wheel is steerable (see col. 1, ln. 5; see also col. 1, ln. 62-63 providing that the housing is pivotable about the king pin), the reference does not directly disclose a mounting portion .
Hata teaches a steering assembly including a mounting portion (13) attached to a housing portion (12).
▪ Regarding claim 2: Figs. 1-2 illustrate that the mating portion is integral with the housing portion.

▪ Regarding claims 7 and 23: 
the outer end of the input shaft terminates at a coupler, 
the coupler is operatively connectable to the drive axle to be driven by the drive axle when the body is in any one of the range of angular positions between the first angular position and the second angular position, and
the coupler is positioned relative to the mating portion such that the steering axis passes through the coupler (see Fig. 2, illustrating that the pivot axis extends through the constant velocity joint connecting axle 23 and spindle 24; see also col. 2, ln. 65-68).
▪ Regarding claim 16: 
Hata teaches an axle frame (3) has an aperture defined in the axle frame (see Fig. 1), the aperture extends between the vehicle end and the distal end and is sized to receive a drive axle (3) through the aperture defined in the axle frame when the vehicle end of the axle frame is mounted to the vehicle frame.  
▪ Regarding claim 17:
Hara teaches a spacer (see Fig. 1, spacer housing gear 21) removably attached to the vehicle end of the axle frame, the spacer having a predetermined thickness and being mounted between the vehicle end of the axle frame and the vehicle when the vehicle end of the axle frame is mounted to the vehicle.  
Based on the teaching of Hata, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Huekler in order to provide a means of imparting a steering force to turn the wheel assembly.

Claims 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huekler in view of Hata as applied to claims 12 and 28 above, and further in view of Peterson (US 2005/0279563).
Huekler and Hata disclose as discussed above.  Additionally, Huekler discloses that the wheel hub defines a cavity (see Fig. 1; housing 10 disposed in cavity).
The references do not directly disclose an additional gear disposed inside the cavity connected to the outer end of the output shaft.
Peterson teaches a wheel assembly including a wheel hub (120) with a gear disposed therein (see Fig. 6; see also ¶ 0043 providing for a planetary gear wheel mounting).  Fig. 6 also illustrates that the planetary gears of the wheel hub are operatively connected to the outer end of the output shaft (see also ¶ 0068). 
Based on the teaching of Peterson, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an additional gear set in the wheel hub of the modified Huekler reference in order to provide a gear reduction means to drive the wheel assembly.  This would be beneficial for adjusting the output speed of the wheel.

Allowable Subject Matter
Claim 33 is allowed.
The following is an examiner’s statement of reasons for allowance: The Examiner was unable to find prior art teaching, inter alia, a steering knuckle gearbox with a mounting portion positioned relative to the body such that a steering link extending away from the vehicle is pivotably mountable to the mounting portion, an output axis being offset in height from an input axis, a pivot axle connected to a bottom side of the body in a first position, the pivot axle defining a frame pivot axis that is parallel to the output axis; wherein a track system frame is pivotably mounted on the pivot axle so as to be pivotable about the frame pivot axis, the track system frame being positioned below the body of the steering knuckle gearbox assembly.
Claims 4, 20, 31 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The Examiner was unable to find prior art teaching, inter alia, a steering knuckle gearbox with a mounting portion positioned relative to the body such that a steering link extending away from the vehicle is pivotably mountable to the mounting portion, an output axis being offset in height from an input axis;
wherein; the output axis is upwardly offset from the input axis.  
or 
further comprising a pivot axle connected to a bottom side of the body in a first position, the pivot axle defining a frame pivot axis that is parallel to the output axis, the pivot axle being structured to have a track system frame pivotably mounted to the pivot axle to be pivotable about the frame pivot axis.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        


MLW
December 14, 2022
/KEVIN HURLEY/Primary Examiner, Art Unit 3611